Citation Nr: 1631686	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  05-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial compensable rating for bilateral hearing loss prior to January 15, 2016 and in excess of 60 percent from January 15, 2016.  

2.  Entitlement to service connection for squamous cell carcinoma.

3.  Entitlement to service connection for a bilateral eye disorder, to include as a result of a service-connected disability.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel

INTRODUCTION

The Veteran served on active duty from July 1949 to January 1953, from February 1956 to February 1959, and from September 1963 to April 1977.  He received a Combat Infantryman Badge for this service.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  Service connection for squamous cell carcinoma (claimed as skin cancer on the left side of the head) and for pseudophakia of the left eye with nuclear sclerotic cataract of the right eye (claimed as an eye condition including diminishing loss of vision) was denied.  Service connection was granted for bilateral hearing loss, and an initial noncompensable rating was assigned.  Each of these determinations was appealed by the Veteran.  In September 2006, he testified regarding this matter before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  

The issues on appeal were remanded to the agency of original jurisdiction (AOJ) in January 2008.  The Board recharacterized the issue of pseudophakia of the left eye with nuclear sclerotic cataract of the right eye as a bilateral eye disorder.  These matters were again remanded in November 2015.  The Veteran was provided a VA audiometric examination in January 2016.  Outstanding VA treatment records were obtained and associated with the claims folder.  The Board is satisfied that there has been substantial compliance with the remand directives and will proceed with review.  See Stegall v. West, 11 Vet. App. 268 (1998).

A January 2016 rating decision assigned a 60 percent rating to the service-connected bilateral hearing loss, effective from January 15, 2016.  The grant of a 60 percent rating does not constitute a full grant of the benefits sought.  Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

FINDINGS OF FACT

1.  Prior to January 15, 2016, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Level VIII in the right ear and Level I in the left ear. 

2.  From January 15, 2016, the service-connected bilateral hearing loss is shown to have been manifested by hearing acuity measured at Level X in the right ear and Level VII in the left ear. 

3.  The Veteran served in the Republic of Vietnam during the Vietnam era and engaged in combat with the enemy.  

4.  The Veteran's current squamous cell carcinoma did not originate in service or until years thereafter, and is not otherwise etiologically related to an injury, disease, or other event in active service. 

5.  The Veteran's current left and right eye disorders did not originate in service or until years thereafter, are not otherwise etiologically related to an injury, disease, or other event in active service, and are not due to or aggravated by a service-connected disability.  

CONCLUSIONS OF LAW

1.  Prior to January 15, 2016, the criteria for the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  From January 15, 2016, the criteria for the assignment of an initial disability rating in excess of 60 percent for the service-connected bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  The criteria for service connection for squamous cell carcinoma are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for bilateral eye disorders, to include as secondary to a service-connected disability, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Duty to Notify and Duty to Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA has met its duty to notify for the claims.  The RO provided notice letters to the Veteran in January 2004, March 2006, and January 2012.  The letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The appeal was last readjudicated in a January 2016 supplemental statement of the case.  

The Veteran's claim for a higher initial rating for bilateral hearing loss is a downstream issue, which was initiated by the notice of disagreement.  The United States Court of Appeals for Veterans Claims (Court) has held that, as in this case, once a notice of disagreement from a decision establishing service connection and assigning the rating and effective date has been filed, the notice requirements of 38 U.S.C.A. §§ 5104 and 7105 control as to the further communications with the appellant, including as to what "evidence [is] necessary to establish a more favorable decision with respect to downstream elements..."  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Thus, there is no duty to provide additional notice.
The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims and that the duty to assist requirements have been satisfied.  Service treatment records are associated with the file.  VA treatment records and private dermatology and optometry records are associated with the claims file.  The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  

The Veteran underwent VA audiometric examinations in May 2004 and January 2016 to obtain medical evidence as to the nature and severity of service-connected bilateral hearing loss.  The Board finds that the VA examinations are adequate for adjudication purposes.  The examinations were performed by medical professionals based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiners carefully examined the Veteran, and the examination reports are accurate and fully descriptive, and fully address the criteria necessary to effectively evaluate the Veteran's service-connected disabilities.  The Board finds that for these reasons the Veteran has been afforded an adequate examination.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

VA provided a VA examination in June 2004 to obtain medical evidence as to the nature and likely etiology of the claimed eye disabilities.  The VA examination and medical opinion are adequate for adjudication purposes.  The examination was performed by a medical professional and based on a review of claims file, a solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The VA examiner provided a medical opinion as to the nature and etiology of the claimed disability.  The Board finds that for these reasons, the Veteran has been afforded an adequate examination.  Barr; supra.  

While a VA medical opinion was not provided in this case for the claim of service connection for squamous cell carcinoma, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The Board finds that such an examination is not necessary to render a decision under the circumstances of this case.  As will be discussed in detail below, there is no probative evidence of the claimed in-service injury or event or in-service symptoms or diagnosis.  There is no probative evidence of an association between the claimed disability and service.  There is sufficient competent medical evidence on file for VA to make a decision on this claim.  As such, VA's duty to provide an examination is not triggered.  

The duties to notify and assist the Veteran have been met. No further notice or assistance to him is required in this appeal.  

2.  Increased Disability Rating for Bilateral Hearing Loss

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). 

Where evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test. Examinations will be conducted without the use of hearing aids. 38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. §4.85, Diagnostic Code 6100.

The horizontal lines in Table VI (in 38 C.F.R. § 4.85) represent eleven categories of the percentage of discrimination based on the controlled speech discrimination test. The vertical columns in Table VI represent eleven categories of decibel loss based on the pure tone audiometry test. The numerical designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to pure tone decibel loss. For example, with the percentage of discrimination of 70 and an average pure tone decibel loss of 64, the numeric designation level is "V" for one ear. The same procedure will be followed for the other ear. 38 C.F.R. § 4.85(b).

The percentage evaluation will be found from Table VII (in 38 C.F.R. § 4.85) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing and the vertical column appropriate to the numeric designation level for the ear having the poorer hearing.

For example, if the better ear has a numeric designation level of "V," and the poorer ear has a numeric designation level of "VII," the percentage evaluation is 30 percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100.

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz).

The Veteran asserts that a higher disability rating is warranted for the service-connected bilateral hearing loss.  He asserts that he has problems hearing especially with the right ear.  He stated that he was issued hearing aids by VA during this appeal.  See the Board Hearing Transcript dated in September 2006, pages 11-12.    

During the current appeal, a January 2016 rating decision assigned a 60 percent rating to the service-connected bilateral hearing loss, effective from January 15, 2016.  The grant of a 60 percent rating does not constitute a full grant of the benefits sought.  Therefore, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of an initial compensable disability rating for the service-connected bilateral hearing loss prior to January 15, 2016 and in excess of 60 percent from January 15, 2016.  

Upon VA audiometric evaluation in May 2004, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
25
85
105
105
LEFT
N/A
25
40
55
60

The average puretone threshold was 80 decibels in the right ear and 45 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 64 percent in the right ear and 92 percent in the left ear.  

The findings of the May 2004 evaluation translates to level VII hearing loss in the right when this ear is evaluated under Table VI or under Table VIA.  The findings of the May 2004 evaluation translates to level I hearing loss in the left ear when applied to Table VI of the rating schedule.  The Veteran's left ear hearing loss does not meet the definition of an exceptional pattern of hearing loss, and thus, Table VIA is not for application when evaluating the left ear.  38 C.F.R. §§ 4.85, 4.86.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Upon VA audiometric evaluation in January 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
95
105
105
LEFT
N/A
30
50
55
65

The average puretone threshold was 84 decibels in the right ear and 50 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 100 percent in the left ear.     

The findings of the January 2009 evaluation translates to level X hearing loss in the right when this ear is evaluated under Table VIA.  The findings of the January 2009 evaluation translates to level VII hearing loss in the left ear when applied to Table VI of the rating schedule.  The Veteran's left ear hearing loss does not meet the definition of an exceptional pattern of hearing loss, and thus, Table VIA is not for application when evaluating the left ear.  This level of hearing loss warrants a zero percent rating and no higher under Table VII of the rating schedule.  Therefore, a compensable disability evaluation is not warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

The Veteran submitted an October 2015 report of an audiometric evaluation in support of his claim.  However, the private audiometric evaluation report does not indicate that the Veteran was administered a controlled speech discrimination test (Maryland CNC).  Thus, this audiometric evaluation may not be used to evaluate the service-connected bilateral hearing loss.  See 38 C.F.R. § 4.85 (2015). 

Upon VA audiometric evaluation on January 15, 2016, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
35
90
105+
105+
LEFT
N/A
45
70
70
75

The average puretone threshold was 84 decibels in the right ear and 65 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 40 percent in the right ear and 52 percent in the left ear.         

The findings of the January 2016 evaluation translates to level X hearing loss in the right and level I hearing loss in the left ear when applied to Table VI of the rating schedule.  This level of hearing loss warrants a 60 percent rating and no higher under Table VII of the rating schedule.  Therefore, a 60 percent disability evaluation and no higher is warranted based upon this evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Diagnostic Code 6100.  

Thus, on this record, a compensable disability rating is not warranted for the bilateral hearing loss under Diagnostic Code 6100 prior to January 16, 2016 and a disability rating in excess of 60 percent is not warranted for the bilateral hearing loss from January 16, 2016.  38 C.F.R. § 4.85, Diagnostic Code 6100.  Accordingly, the claim for higher initial ratings for bilateral hearing loss must be denied.

Regarding the functional effect the hearing loss has on the Veteran's occupation, a February 2013 VA medical opinion indicates that the VA audiologist opined that the Veteran's hearing loss would not preclude gainful employment but functional limitations would restrict Vet from employment in high noise situations where his ability to comprehend spoken words is critical.  He would have limitations performing jobs requiring the ability to comprehend spoken language without visual cues (e.g., radio dispatch, 911 operator).   See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

The Board has considered whether referral for an extraschedular rating is warranted for the service-connected bilateral hearing loss.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Id. at 115.

Here, the schedular rating criteria used to rate the Veteran's bilateral hearing loss reasonably describe and assess his disability levels and symptomatology.  The Veteran's symptoms are contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate to rate the disability.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for additional or more severe symptoms than currently shown by the evidence.  Hence, as the schedular rating reasonably describes the Veteran's disability picture, referral for extraschedular consideration is not warranted.  

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b) ] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  

3.  Service Connection: Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Malignant tumors is listed among the "chronic diseases" under 38 C.F.R. § 3.309(a).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a disease noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304 (2015). 

Section 1154(b) can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  See Gregory v. Brown, 8 Vet. App. 563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

Service connection can be granted for a disability that is proximately due to or the result of by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

Service connection can be granted for a disability that is aggravated by a service-connected disability.  Compensation can be paid for any additional impairment resulting from the service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Except as provided in 38 C.F.R. § 3.300(c) (claims for secondary service connection based on the effects of tobacco products received after June 9, 1998), disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

4.  Service Connection: Initial Matters  

Initially, the Board finds that the Veteran is a combat veteran and is entitled to the application of 38 U.S.C.A. § 1154 (b).  Service records show that the Veteran was awarded a Combat Infantryman's Badge for his service in Vietnam.  
 
Section 1154 (b) does not create a statutory presumption that a combat veteran's alleged disease or injury is service connected.  Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).  Rather, it aids the combat veteran by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Id.   
 
Section 1154 (b) addresses the combat veteran's ability to allege that an event occurred in service while engaging in combat.  See Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  That section, however, does not address the questions of either current disability or nexus to service, both of which competent medical evidence is generally required.  Id. citing Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  In the present case, the Veteran does not specifically allege that the squamous cell carcinoma and eye disorder actually began while he was engaging in combat with the enemy.  The Veteran and his representative have generally asserted that such disorders may be due to exposure to herbicides and fuel in Vietnam.  This contention is discussed below, and the Board will consider the conditions and circumstances of the Veteran's service when adjudicating the service connection claims.  

The evidence of record shows that the Veteran served in the Republic of Vietnam during the Vietnam era from August 1965 to August 1966.  He is therefore presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f).

5.  Service Connection for Squamous Cell Carcinoma  

The Veteran asserts that the squamous cell carcinoma is related to active service.  At the hearing before the Bord in September 2006, the Veteran's representative argued that the Veteran was exposed to Agent Orange, and kerosene and fuel that was used quite often to get rid of the waste that was in the service, that could have caused a lot of the disorders.  See the Board Hearing Transcript, page 33.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current squamous cell carcinoma first manifested many years after service separation and is not related to injury or event in active service.
The claim of service connection for squamous cell carcinoma on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  Squamous cell carcinoma is not included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).

Service treatment records do not documents complaints or diagnosis of squamous cell carcinoma.  See the service examination reports dated in July 1949 (enlistment exam), January 1953, February 1956, January 1959, July 1963, May 1971, April 1973, March 1974, May 1975, and December 1976 (separation exam) which show that examination of the skin was normal.  The Veteran separated from active service in April 1977.  

There is no competent evidence of record showing a diagnosis of squamous cell carcinoma compensable to 10 percent within one year from service separation.  The Veteran was afforded a VA examination in July 1977, and he had no skin complaints and squamous cell carcinoma was not diagnosed.  The first evidence suggestive of squamous cell carcinoma was the October 2003 private dermatology record which shows that the Veteran had a growth on the left temple which was clinically consistent with squamous cell carcinoma.  Pathology revealed that the growth was invasive squamous cell carcinoma, stage 1.  The growth was excised.  Thus, presumptive service connection for squamous cell carcinoma pursuant to 38 C.F.R. § 3.307(a) is not warranted.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of squamous cell carcinoma for over 25 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of squamous cell carcinoma symptoms or findings for over two decades between the period of active service and manifestation of the carcinoma is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.

The Board also finds that the weight of the competent and credible evidence shows that the Veteran did not experience chronic and continuous symptoms of squamous cell carcinoma either during active service or continuously since service separation.  There is no lay or medical evidence which establishes continuity of symptomatology.  As noted, the medical evidence of record shows that the squamous cell carcinoma was first detected in October 2003.  

The Board finds that the weight of the competent and credible evidence establishes that the squamous cell carcinoma first manifested many years after service separation and is not related to injury or other event in active service.  There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates the squamous cell carcinoma to active service to include exposure to herbicides and fuel in active service.  

The Veteran and his representative have made general assertions that the squamous cell carcinoma are related to active service to include exposure to herbicides and fuel.  However, the Board cannot rely on the Veteran's and his representative's general assertions as to medical nexus to service because they, as lay persons, are not shown to possess the type of medical expertise that would be necessary to opine regarding the etiology of squamous cell carcinoma.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  Moreover, neither the Veteran nor his representative has produced a medical opinion in support of the claim and their assertions.  

In conclusion, the Board finds the weight of the competent and credible evidence shows that the squamous cell carcinoma did not manifest in service, first manifested many years after active service and is not related to active service.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for squamous cell carcinoma, and the claim for service connection is denied.  

6.  Service Connection for Bilateral Eye Disability

The Veteran asserts that the eye disorders are related to active service.  At the hearing before the Board in September 2006, the Veteran's representative argued that the Veteran was exposed to Agent Orange, and kerosene and fuel that was used quite often to get rid of the waste that was in the service, that could have caused a lot of the disorders.  See the Board Hearing Transcript, page 33.  

The medical evidence of record shows diagnoses of pseudophakia, left eye; nuclear sclerotic cataract of the right eye; age related macular degeneration both eyes; and refractive error.  See the June 2004 VA eye examination report.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current eye disorders first manifested many years after service separation and are not related to injury or event in active service.

The Board notes that refractive error of the eyes is not a disability for VA purposes.  38 C.F.R. §§ 3.303, 4.9.  Although the medical evidence demonstrates that the Veteran currently has refractive error, such disorder is not to be service connected without evidence of a superimposed disease or injury.  The medical evidence of record does not provide any evidence of any superimposed disease or injury to the eye during service or any evidence that the refractive error was subjected to a superimposed disease or injury in service which created additional disability.

The claim of service connection for an eye disorder on a presumptive basis as due to Agent Orange exposure must fail because the herbicide presumption set forth in 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307 does not apply.  The Veteran's eye disorders diagnosed as pseudophakia, nuclear sclerotic cataract, and age related macular degeneration, are not included in the list of enumerated disabilities that are presumed due to herbicide exposure that are listed under 38 C.F.R. § 3.309(e).  However, the Veteran may still establish service connection for this disability as due to herbicide exposure with proof of direct causation.  See Combee; supra and Stefl; supra.  

Service treatment records do not documents complaints or diagnosis of pseudophakia, nuclear sclerotic cataract, and age related macular degeneration.  See the service examination reports dated in July 1949 (enlistment exam), January 1953, February 1956, January 1959, July 1963, May 1971, April 1973, March 1974, May 1975, and December 1976 (separation exam) which show that examination of the eyes was normal.  There is a notation of an eye infection in October 1975; eye exam on separation exam in December 1976 was normal.  The service treatment records document refractive error beginning in the 1970's and on separation exam in December 1976, but as noted, refractive error is not considered a disability for VA purposes.  The Veteran separated from active service in April 1977.  

The Board finds that the weight of the competent and credible evidence establishes that the eye disorders first manifested many years after service.  The Veteran was afforded a VA examination in July 1977 and the Veteran had no eye complaints and an eye disorder was not diagnosed.  The June 2004 VA examination report indicates that the Veteran reported having cataract surgery six or seven years ago, which would be in the mid 1990's.  Records from O. Eye Clinic dated in 1999 and 2000 showed a history of cataract surgery in January 2000 and diagnoses of pseudophakia, left eye, and nuclear sclerotic cataract, right eye.  The medical evidence of record does not establishes a diagnosis of an eye disorder prior to that time.  There is no lay or medical evidence which establishes recurrent symptoms of an eye disorder in active service and since service separation.  

With respect to negative evidence, the fact that there were no records of any complaints, treatment, or diagnosis of an eye disorder for almost 20 years after service separation weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Thus, the lack of any evidence of eye disorder symptoms or findings for almost two decades between the period of active service and manifestation of the eye disorders is itself evidence which tends to show that this disease did not have its onset in service or for years thereafter.
The Board finds that the weight of the competent and credible evidence establishes that the eye disorders are not related to injury or other event in active service.  As noted, the Veteran was afforded a VA examination in June 2004.  The diagnoses were pseudophakia, left eye; nuclear sclerotic cataract of the right eye; and age related macular degeneration both eyes.  The examiner indicated that the nuclear sclerotic cataract and the macular degeneration were age related.  The examiner specifically stated that there was no diabetic ocular pathology.  The evidence of record shows that the onset of the diabetes was in 2004, after the onset of the cataracts.    

There is no lay or medical evidence that establishes nexus to active service.  There is no competent and credible evidence which associates the eye disorders to active service to include exposure to herbicides and fuel in active service.  

Based upon a review of all the lay and medical evidence, the Board finds the weight of the competent and credible evidence shows that the current eye disabilities are not proximately due to or aggravated by the service-connected diabetes mellitus.  As noted, the VA examiner indicated that the nuclear sclerotic cataract and the macular degeneration were age related.  The examiner specifically stated that there was no diabetic ocular pathology.  The evidence of record shows that the onset of the diabetes was in 2004, after the onset of the cataracts.  There is no competent and credible evidence which associates the eye disorders to the service-connected diabetes mellitus or other service-connected disability or shows that the eye disorders are aggravated by a service-connected disability.      

As noted above, the Veteran's and his representative's general assertions that the current disorders may be due to herbicides or fuel exposure are afforded no probative weight in the absence of evidence that the Veteran or the representative have the expertise to render opinions about complex medical matters.  Although lay persons are competent to provide opinions on some medical issues, see Kahana, supra, as to the specific issue in this case, an opinion as to the etiology of an eye disorder falls outside the realm of common knowledge of a lay person.  Moreover, neither the Veteran nor his representative has produced a medical opinion in support of the claim and their assertions.  
In conclusion, the Board finds the weight of the competent and credible evidence shows that the current eye disorders did not manifest in service, first manifested many years after active service, are not related to active service, and are not caused or aggravated by a service-connected disability.  Thus, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for the current eye disorders, and the claim for service connection is denied.  


ORDER

Entitlement to an initial compensable disability rating prior to January 15, 2016 and an initial rating in excess of 60 percent from January 15, 2016 for the service-connected bilateral hearing loss is denied.   

Service connection for squamous cell carcinoma is denied.  

Service connection for eye disorders of the left and right eyes, to include as a result of a service-connected disability, is denied.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


